SEVENTH LOAN MODIFICATION AND WAIVER AGREEMENT (DOMESTIC)

     This Seventh Loan Modification and Waiver Agreement (Domestic) (this “Loan
Modification Agreement”) is entered into as of July 31, 2013 (the “Seventh Loan
Modification (Domestic) Effective Date”), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”),
STEREOTAXIS, INC., a Delaware corporation

(“Stereotaxis”), and STEREOTAXIS INTERNATIONAL, INC., a Delaware corporation,
each with offices located at 4320 Forest Park Avenue, Suite 100, St. Louis,
Missouri 63108 (“International”, and together with Stereotaxis, individually and
collectively, jointly and severally, “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 30, 2011,
evidenced by, among other documents, (i) a certain Second Amended and Restated
Loan and Security Agreement (Domestic) dated as of November 30, 2011, as amended
by a certain First Loan Modification Agreement (Domestic), dated as of March 30,
2012, as further amended by a certain Second Loan Modification and Waiver
Agreement (Domestic), dated as of May 1, 2012, as further amended by a certain
Third Loan Modification Agreement, dated as of May 7, 2012, as further amended
by a certain Fourth Loan Modification Agreement (Domestic), dated as of December
28, 2012 as further amended by a certain Fifth Loan Modification Agreement
(Domestic), dated as of March 29, 2013 and as further mended by a certain Sixth
Loan Modification and Waiver Agreement (Domestic), dated as of June 28, 2013
(“Sixth Loan Modification (Domestic”) (as may be amended from time to time, the
“Loan Agreement”) and (ii) a certain Amended and Restated Export-Import Bank
Loan and Security Agreement, dated as of November 30, 2011, as amended by a
certain Export-Import Bank First Loan Modification Agreement, dated as of March
30, 2012, as amended by that certain Export-Import Bank Second Loan Modification
and Waiver Agreement, dated as of May 1, 2012, as further amended by that
certain Export-Import Bank Third Loan Modification Agreement, dated as of May 7,
2012, as further amended by a certain Export-Import Bank Fourth Loan
Modification Agreement, dated as of March 29, 2013, as further mended by a
certain Export-Import Bank Fifth Loan Modification Agreement, dated as of June
28, 2013 and as further amended by a certain Export-Import Bank Sixth Loan
Modification Agreement, dated as of the date hereof (as may be amended from time
to time, the “EXIM Bank Loan and Security Agreement”), in each case between
Borrower and Bank. Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the EXIM Bank Loan and
Security Agreement, and the “Intellectual Property Collateral” as described in
those certain IP Security Agreements, entered into by each Borrower and Bank,
dated as of November 30, 2011 (together with any other collateral security
granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.      DESCRIPTION OF CHANGE IN TERMS.     A.      Modifications to Loan
Agreement.      1      The Loan Agreement shall be amended by inserting the
following new definition in Section 13.1 thereof, in its appropriate
alphabetical order:       “Seventh Loan Modification (Domestic) Effective Date”
is July 31, 2013.      2      The Loan Agreement shall be amended by deleting
the following definitions appearing in Section 13.1 thereof:       “Revolving
Line Maturity Date” is July 31, 2013.”       and inserting in lieu thereof the
following:  

1

--------------------------------------------------------------------------------



“Revolving Line Maturity Date” is August 31, 2013.”




4. WAIVER OF FINANCIAL COVENANT TESTING. Bank hereby waives testing of the
Liquidity Ratio financial covenant contained in Section 6.9(b) of the Loan
Agreement solely for the compliance period ended July 31, 2013. Bank’s waiver
shall only apply to the Liquidity Ratio financial covenant, and only for the
specific compliance period described above, and shall not constitute a
continuing waiver. Borrower hereby acknowledges and agrees that, except as
specifically provided herein, nothing in this Section or anywhere in this Loan
Modification Agreement shall be deemed or otherwise construed as a waiver by the
Bank of any of its rights and remedies pursuant to the Loan Documents,
applicable law or otherwise.

5. FEES. Borrower shall pay to Bank an extension fee equal to Ten Thousand
Dollars ($10,000), which fee shall be due and payable on the date hereof and
shall be non-refundable and deemed fully earned as of the date hereof. In
addition, Borrower shall pay to Bank a final payment fee equal to Fifty Thousand
Dollars ($50,000) (which includes the payment of Twenty Five Thousand Dollars
($25,000) referenced in Section 5 of the Sixth Loan Modification (Domestic),
which final payment fee shall be fully earned as of the date hereof and shall be
payable on the earlier to occur of (i) August 31, 2013 or (ii) the date the Loan
Agreement is terminated, when all outstanding Obligations have been repaid and
Bank has no further commitment to make any Advances under the Revolving Line.
Once paid, the final payment fee shall be non-refundable. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with the
Existing Loan Documents and this Loan Modification Agreement.

6. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the Seventh Loan
Modification (Domestic) Effective Date, each in form and substance satisfactory
to the Bank (collectively, the “Conditions Precedent”):

A.      copies, certified by a duly authorized officer of each Borrower, to be
true and complete as of the date hereof, of each of (i) the governing documents
of each Borrower as in effect on the date hereof (but only to the extent
modified since last delivered to the Bank), (ii) the resolutions of each
Borrower authorizing the execution and delivery of this Loan Modification
Agreement, the other documents executed in connection herewith and each
Borrower’s performance of all of the transactions contemplated hereby (but only
to the extent required since last delivered to Bank), and (iii) an incumbency
certificate giving the name and bearing a specimen signature of each individual
who shall be so authorized on behalf of each Borrower (but only to the extent
any signatories have changed since such incumbency certificate was last
delivered to Bank);   B.      duly executed and delivered Reaffirmation of
Intercreditor Agreement from Healthcare Royalty Partners II, L.P.;   C.     
duly executed and delivered Reaffirmation of Second Amended and Restated
Unconditional Limited Guaranty from Alafi;   D.      duly executed and delivered
Reaffirmation of Third Amended and Restated Unconditional Guaranty from
Sanderling;   E.      duly executed and delivered Reaffirmation of Subordination
Agreement from each holder of Borrower’s Subordinated Convertible Debenture; and
  F.      such other documents as Bank may request, in its reasonable
discretion.  

7. ADDITIONAL COVENANTS; RATIFICATION OF PERFECTION CERTIFICATE. Borrower is not
a party to, nor is bound by, any license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
Borrower shall provide written notice to Bank within ten (10) days of entering
or becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms

2

--------------------------------------------------------------------------------

of any such license or agreement (such consent or authorization may include a
licensor’s agreement to a contingent assignment of the license to Bank if Bank
determines that is necessary in its good faith judgment), whether now existing
or entered into in the future, and (y) Bank to have the ability in the event of
a liquidation of any Collateral to dispose of such Collateral in accordance with
Bank’s rights and remedies under the Loan Agreement and the other Loan
Documents. Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate, dated
as of November 30, 2011, as amended and supplemented through and as of the
Seventh Loan Modification (Domestic) Effective Date with the disclosures
attached as Exhibit A hereto, if any, and acknowledges, confirms and agrees the
disclosures and information above Borrower provided to Bank in the Perfection
Certificate as so updated remain true and correct in all material respects as of
the date hereof.

8. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

9. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

10. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of each of the Loan Documents and all
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

11. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

12. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

13. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

14. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

3

--------------------------------------------------------------------------------

15. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS LOAN
MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS LOAN MODIFICATION
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

16. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.



[The remainder of this page is intentionally left blank]




4

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as a sealed instrument under the laws of the State of Illinois as of
the Seventh Loan Modification (Domestic) Effective Date.



BORROWER:

STEREOTAXIS, INC.

By /s/ Martin C. Stammer
Name: Martin C. Stammer
Title: Chief Financial Officer

STEREOTAXIS INTERNATIONAL, INC.

By /s/ Martin C. Stammer
Name: Martin C. Stammer
Title: President and Treasurer






BANK:






SILICON VALLEY BANK

By /s/ Sheila Colson
Name: Sheila Colson
Title: Managing Director




[Signature page to Seventh Loan Modification Agreement (Domestic)]

--------------------------------------------------------------------------------



Exhibit A




Updates to Perfection Certificate, if any



(See attached.)




--------------------------------------------------------------------------------